             Case 18-31327-lkg       Doc 28       Filed 09/10/19   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                        )        IN CHAPTER 7 PROCEEDINGS
                                              )
ANDREA DENISE WOOLFORK                        )        BK 18-31327
SS #: xxx-xx-5443                             )
                                              )
         Debtor(s).                           )


                           TRUSTEE’S OBJECTION TO CLAIM(S)

TO:      ILLINOIS DEPARTMENT OF REVENUE

       Donald M. Samson, Chapter 7 Trustee (hereinafter “Trustee”) objects to the following
claim(s):

Claimant of Claim Objected To                 Claim Number                  Amount of Claim

Illinois Department of Revenue                         9-1                        $2,712.20
Bankruptcy Unit
P.O. Box 19035
Springfield, IL 62794-9035


Said claim(s) should be ALLOWED in the amount of $1,351.28 and DISALLOWED in the
amount of $1,360.92. The basis for the Trustee’s Objection is as follows:

         Claim is based on estimated taxes for 2015 and 2016, as no returns have been filed;
         Trustee does not object to the claim for 2017 taxes as he was provided a copy of debtor’s
         tax return which matched the amount in the proof of claim.

     IF YOU DISAGREE WITH THIS OBJECTION, YOU MUST FILE YOUR
RESPONSE WITH THE BANKRUPTCY COURT ON OR BEFORE THE 1st DAY OF
OCTOBER, 2019, AND SERVE A COPY OF YOUR RESPONSE ON THE TRUSTEE
AND ALL PARTIES LISTED ON THE ATTACHED PROOF OF SERVICE.

       IF A RESPONSE IS NOT FILED WITH THE BANKRUPTCY COURT on or
before OCTOBER 1, 2019, the Court will enter an Order on the Hearing Date for the Trustee’s
Final Report, upholding the above Trustee’s Objection to your Claim(s).

       IF A RESPONSE IS FILED WITH THE BANKRUPTCY COURT on or before
OCTOBER 1, 2019, and a resolution cannot be reached between the Trustee and you as the
Responding Claimant, a hearing will be held on the Trustee’s Objection to Claim(s) and your
response thereto. This hearing will be held on the same date as the hearing on the Trustee’s
            Case 18-31327-lkg       Doc 28     Filed 09/10/19     Page 2 of 3



Final Report. A Notice of Hearing on the Trustee’s Final Report and the Trustee’s Objection to
Claim(s) will be sent to you at a later date and time. Failure to appear at the Final Report
Hearing may result in the Court sustaining the Trustee’s Objection to your Claim(s).

Go to www.ilsb.uscourts.gov for information regarding mandatory electronic filing.

       WHEREFORE, Donald M. Samson, Trustee, prays that the Court sustain the Trustee’s
Objection to the claim(s) as set forth above and for such other and further relief as this Court
deems just and equitable.

DATE: 9/10/19

                                             /s/ Donald M. Samson_________
                                             DONALD M. SAMSON, Trustee
                                             226 W. Main St., Ste. 102
                                             Belleville, IL 62220
                                             618-235-2226
                                             Fax: 618-235-0037
            Case 18-31327-lkg       Doc 28     Filed 09/10/19      Page 3 of 3




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on the 10th day of September, 2019, a copy of the
foregoing document, Trustee’s Objection to Claim(s), was served upon the following
electronically or by first class mail, postage prepaid:

U. S. Trustee
Becker Bldg., Rm. 1100
401 Main St.
Peoria, IL 61602

Tobias Licker
Law Office of Tobias Licker
1861 Sherman Dr.
St. Charles, MO 63303

Andrea D. Woolfork
324 Skyline View Dr.
Collinsville, IL 62234

Illinois Department of Revenue
Bankruptcy Unit
P.O. Box 19035
Springfield, IL 62794-9035

Illinois Dept. of Revenue
Bankruptcy Section
P O Box 64338
Chicago, IL 60664-0338

Illinois Dept. of Revenue
Bankruptcy Unit Level 7-425
100 W. Randolph St.
Chicago, IL 60601

Kwame Raoul           (by certified mail)
Illinois Attorney General
500 S. Second St.
Springfield, IL 62706

Asst. Illinois Attorney General
201 West Pointe Dr., Ste. 7
Belleville, IL 62226

                                             /s/ Tara Schaefer__
